Citation Nr: 1602649	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-14 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a left knee strain status post arthroscopy with scar, currently rated as 10 percent disabling.

2.  Entitlement to an increased compensable rating for right knee tendinitis with strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from September 2000 to December 2000, April 2003 to August 2003, August 2004 to January 2005, February 2005 to August 2005, August 2005 to September 2007, January 2009 to July 2009, and from April 2010 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2015, the Veteran testified before the Board via videoconference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his 2015 hearing, the Veteran stated that his right and left knee disabilities had worsened in severity since the most recent 2012 VA examination.  He stated that both knees were unstable and would give way a few times per week.  He also stated that his left knee scar was painful and tender to the touch.  On 2012 VA examination, joint stability testing was normal for both knees but for mild, 1+, medial-lateral instability on the left side.  The Veteran's scar of the left knee was considered to not be painful.  In light of the Veteran's testimony, a new VA examination should be obtained to assess the current severity of his knee disabilities and left knee scar.  Also on remand, any new and pertinent medical records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims for increased rating for right and left knee disabilities and a left knee scar.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to assess the current severity of his right and left knee disabilities and left knee scar.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's right and left knees and left knee scar.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




